CRAIN, Judge.
This is an appeal from a judgment of the trial court in Livingston Parish in a juvenile proceeding, which awarded custody of the minor child, Melissa Stevens, to her father, Perry Stevens, and ordered the mother, Diana McGuinness, to pay child support.
A complete factual summary and analysis of this appeal is contained in our opinion in a related suit, Stevens v. Stevens, 449 So.2d 629. For the reasons assigned in that opinion, we affirm the judgment of the trial court in this appeal. All costs are to be paid by the appellant.
AFFIRMED.